AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                    State of New York, et al.                      )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cv-02956
      United States Department of Agriculture, et al.              )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          District of Columbia                                                                                                  .


Date:          10/07/2019                                                                 /s/ Sarah Kogel-Smucker
                                                                                              Attorney’s signature


                                                                             Sarah Kogel-Smucker, NYS Bar No. 4673760
                                                                                          Printed name and bar number
                                                                             Office of the Attorney General for the District of
                                                                                                 Columbia
                                                                                   441 4th Street NW, Suite 630 South
                                                                                          Washington DC, 20001
                                                                                                    Address

                                                                                        sarah.kogel-smucker@dc.gov
                                                                                                E-mail address

                                                                                               (202) 724-9727
                                                                                               Telephone number

                                                                                               (202) 730-1808
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
